DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 5: The supporting and handling system for optical devices and instrumentation of claim 
Allowable Subject Matter
Claims 1, 2, 4, 5, 7, 8, and 10 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowed based on the arguments set forth on Page 8 of the Remarks dated 8/6/2021. Additionally, Hunter 4,509,501 and Petros 3,370,380 fails to disclose independent claim 1 in its entirety. 
independent claim 1: The prior art of record does not disclose or suggest a supporting and handling system comprising “a hexapod system comprising an omnidirectional central joint and four extensible arms, a trolley wherein the at least one secondary unit is housed, the trolley being configured to slide along the sliding guides in altitude of the arc-shaped structure through a rack which allows moving along the arc-shaped structure from an end to another, wherein the supporting and handling system comprises several concentric arc- shaped structures, which meet at the zenith where an exchange system allows each trolley of the arc-shaped structures to transit at the zenith”, along with other claim limitations, is not disclosed or suggested by the prior art of record. Claims 2, 4, 5, 7, 8, and 10 are allowable due to pendency on amended independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454.  The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARRIEF I BROOME/Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872